 
 
2007 EQUITY PARTICIPATION PLAN
OF
ORGANIC TO GO FOOD CORPORATION
 
1.    PURPOSES OF THE PLAN
 
The purposes of this 2007 Equity Participation Plan (the “Plan”) of Organic
To Go Food Corporation, a Delaware corporation (the “Company”), are to:
 
(a)    Encourage selected employees, directors and consultants to improve
operations and increase profits of the Company;
 
(b)    Encourage selected employees, directors and consultants to accept or
continue employment or association with the Company or its Affiliates (as such
term is defined in Section 2); and
 
(c)    Increase the interest of selected employees, directors and consultants in
the Company’s welfare through participation in the growth in value of the
Company’s common stock (the “Common Stock”) through (i) the grant of stock
options under this Plan (“Options”) and/or (ii) the issuance of shares of
restricted Common Stock (“Restricted Stock”) under this Plan.
 
Options granted under this Plan may be “incentive stock options” (“ISOs”)
intended to satisfy the requirements of Section 422 of the Internal Revenue Code
of 1986, as amended, and the regulations thereunder (the “Code”), or
“nonqualified options” (“NQOs”).
 
2.    ELIGIBLE PERSONS
 
Every person who, at the date of grant of an Option and/or Restricted Stock, is
an employee of the Company or of any Affiliate of the Company is eligible to
receive NQOs, ISOs and/or Restricted Stock under this Plan. Every person who, at
the date of grant, is a consultant to, or non-employee director of, the Company
or any Affiliate of the Company is eligible to receive NQOs and/or Restricted
Stock under this Plan. The term “Affiliate” as used in this Plan means a parent
or subsidiary corporation as defined in the applicable provisions (currently
Sections 424(e) and (f), respectively) of the Code. The term “employee” includes
an officer or director who is an employee of the Company. The term “consultant”
includes persons employed by, or otherwise affiliated with, a consultant.
 
3.    STOCK SUBJECT TO THIS PLAN; MAXIMUM NUMBER OF GRANTS
 
Subject to the provisions of Section 6.1.1 and Section 8.5 of this Plan, the
total number of shares of Common Stock which may be granted as Restricted Stock
and/or issued upon the exercise of Options granted pursuant to this Plan shall
not exceed 3,600,000 shares of Common Stock in the aggregate. The shares of
Common Stock covered by the portion of any Option grant under this Plan which
expires or remains unexercised shall become available again for grant under this
Plan. If any shares of Restricted Common Stock expire or are otherwise
terminated, cancelled, surrendered or forfeited, then such shares of Common
Stock shall also be available again for grant under this Plan.
 
4.    ADMINISTRATION
 
(a)    The Plan shall be administered by the Board of Directors of the Company
(the “Board”) or by a committee (the “Committee”) to which administration of
this Plan, or of part of this Plan, is delegated by the Board (in either case,
the “Administrator”). The Board shall appoint and remove members of the
Committee in its discretion in accordance with applicable laws. If necessary in
order to comply with Rule 16b-3 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) and Section 162(m) of the Code, the Committee
shall, in

1

--------------------------------------------------------------------------------


 
the Board’s discretion, be comprised solely of “non-employee directors” within
the meaning of said Rule 16b-3 and “outside directors” and “disinterested
persons” within the meaning of Section 162(m) of the Code. The foregoing
notwithstanding, the Administrator may delegate nondiscretionary administrative
duties to such employees of the Company as it deems proper and the Board, in its
absolute discretion, may at any time and from time to time exercise any and all
rights and duties of the Administrator under this Plan.
 
(b)    Subject to the other provisions of this Plan, the Administrator shall
have the authority, in its discretion: (i) to grant Options; (ii) to determine
the fair market value of the Common Stock subject to Options; (iii) to determine
the exercise price of Options granted; (iv) to determine the persons to whom,
and the time or times at which, Options and/or Restricted Stock shall be
granted, and the number of shares subject to each Option and/or the number of
shares of Restricted Stock; (v) to interpret this Plan; (vi) to prescribe,
amend, and rescind rules and regulations relating to this Plan; (vii) to
determine the terms and provisions of each Option granted (which need not be
identical), including but not limited to, the time or times at which Options
shall be exercisable; (viii) to determine the form of a grant of Restricted
Stock under this Plan (a “Restricted Stock Grant”); (ix) to determine the terms
and provisions of each Restricted Stock Grant; (x) with the consent of the
optionee, to modify or amend any Option; (xi) with the consent of the
participant, to modify or amend any Restricted Stock Grant; (xii) to defer (with
the consent of the optionee) the exercise date of any Option; (xiii) to
authorize any person to execute on behalf of the Company any instrument
evidencing the grant of an Option and/or the grant of Restricted Stock; and
(xiv) to make all other determinations deemed necessary or advisable for the
administration of this Plan. The Administrator may delegate nondiscretionary
administrative duties to such employees of the Company as it deems proper.
 
(c)    All questions of interpretation, implementation, and application of this
Plan shall be determined by the Administrator. Such determinations shall be
final and binding on all persons.
 
5.    GRANTING OF OPTIONS; OPTION AGREEMENT
 
(a)    No Options shall be granted under this Plan after 10 years from the date
of adoption of this Plan by the Board.
 
(b)    Each Option shall be evidenced by a written stock option agreement, in
form satisfactory to the Administrator, executed by the Company and the person
to whom such Option is granted.
 
(c)    The stock option agreement shall specify whether each Option it evidences
is an NQO or an ISO.
 
(d)    Subject to Section 6.3.3 with respect to ISOs, the Administrator may
approve the grant of Options under this Plan to persons who are expected to
become employees of the Company, but are not employees at the date of approval,
and the date of approval shall be deemed to be the date of grant unless
otherwise specified by the Administrator.
 
6.    TERMS AND CONDITIONS OF OPTIONS
 
Each Option granted under this Plan shall be subject to the terms and conditions
set forth in Section 6.1. NQOs shall be also subject to the terms and conditions
set forth in Section 6.2, but not those set forth in Section 6.3. ISOs shall
also be subject to the terms and conditions set forth in Section 6.3, but not
those set forth in Section 6.2.
 
6.1.    Terms and Conditions to Which All Options Are Subject.  All Options
granted under this Plan shall be subject to the following terms and conditions:
 
6.1.1    Changes in Capital Structure.  Subject to Section 6.1.2, if the stock
of the Company is changed by reason of a stock split, reverse stock split, stock
dividend, or recapitalization, combination or reclassification, appropriate
adjustments shall be made by the Board in (a) the number and class of shares of
stock subject to this Plan and each Option outstanding under this Plan, and
(b) the exercise price of each outstanding Option; provided, however, that the
Company shall not be required to issue fractional shares as a result of any such
adjustments. Each such adjustment shall be subject to approval by the Board in
its sole discretion.

2

--------------------------------------------------------------------------------


 
6.1.2    Corporate Transactions.  In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each optionee at
least 30 days prior to such proposed action. To the extent not previously
exercised, all Options will terminate immediately prior to the consummation of
such proposed action; provided, however, that the Administrator, in the exercise
of its sole discretion, may permit exercise of any Options prior to their
termination, even if such Options were not otherwise exercisable. In the event
of a merger or consolidation of the Company with or into another corporation or
entity in which the Company does not survive, or in the event of a sale of all
or substantially all of the assets of the Company in which the shareholders of
the Company receive securities of the acquiring entity or an affiliate thereof,
all Options shall be assumed or equivalent options shall be substituted by the
successor corporation (or other entity) or a parent or subsidiary of such
successor corporation (or other entity); provided, however, that if such
successor does not agree to assume the Options or to substitute equivalent
options therefor, the Administrator, all Options will terminate immediately
prior to such merger or consolidation; provided, further, the Administrator, in
the exercise of its sole discretion, may permit the exercise of any of the
Options prior to consummation of such event, even if such Options were not
otherwise exercisable.
 
6.1.3    Time of Option Exercise.  Subject to Section 5 and Section 6.3.4,
Options granted under this Plan shall be exercisable (a) immediately as of the
effective date of the stock option agreement granting the Option, or (b) in
accordance with a schedule as may be set by the Administrator (in any case, the
“Vesting Base Date”) and specified in the written stock option agreement
relating to such Option. In any case, no Option shall be exercisable until a
written stock option agreement in form satisfactory to the Administrator (but
not inconsistent with this Plan) is executed by the Company and the optionee.
Notwithstanding the foregoing, to the extent required by applicable laws,
rules and regulations, the right to exercise Options granted pursuant to this
Plan shall vest at the rate of at least 20% per year from the date of grant.
 
6.1.4    Option Grant Date.  The date of grant of an Option under this Plan
shall be the date as of which the Administrator approves the grant.
 
6.1.5    Nontransferability of Option Rights.  Except with the express written
approval of the Administrator, which approval the Administrator is authorized to
give only with respect to NQOs, no Option granted under this Plan shall be
assignable or otherwise transferable by the optionee except by will or by the
laws of descent and distribution. During the life of the optionee, an Option
shall be exercisable only by the optionee.
 
6.1.6    Payment.  Except as provided below, payment in full, in cash, shall be
made for all stock purchased at the time written notice of exercise of an Option
is given to the Company, and proceeds of any payment shall constitute general
funds of the Company. The Administrator, in the exercise of its absolute
discretion after considering any tax, accounting and financial consequences, may
authorize any one or more of the following additional methods of payment:
 
(a)    Acceptance of the optionee’s full recourse promissory note for all or
part of the Option price, payable on such terms and bearing such interest rate
as determined by the Administrator (but in no event less than the minimum
interest rate specified under the Code at which no additional interest would be
imputed), which promissory note may be either secured or unsecured in such
manner as the Administrator shall approve (including, without limitation, by a
security interest in the shares of the Company);
 
(b)    Subject to the discretion of the Administrator and the terms of the stock
option agreement granting the Option, delivery by the optionee of shares of
Common Stock already owned by the optionee for all or part of the Option price,
provided the fair market value (determined as set forth in Section 6.1.10) of
such shares of Common Stock is equal on the date of exercise to the Option
price, or such portion thereof as the optionee is authorized to pay by delivery
of such stock; and
 
(c)    Subject to the discretion of the Administrator, through the surrender of
shares of Common Stock then issuable upon exercise of the Option, provided the
fair market value (determined as set forth in Section 6.1.10) of such shares of
Common Stock is equal on the date of exercise to the Option price, or such
portion thereof as the optionee is authorized to pay by surrender of such stock.

3

--------------------------------------------------------------------------------



 
6.1.7    Termination of Employment.  If for any reason other than death or
permanent and total disability, an optionee ceases to be employed by the Company
or any of its Affiliates (such event being called a “Termination”), Options held
at the date of Termination (to the extent then exercisable) may be exercised in
whole or in part at any time within three months of the date of such
Termination, or such other period of not less than 30 days after the date of
such Termination as is specified in the stock option agreement or by amendment
thereof (but in no event after the Expiration Date, as such term is defined in
Section 6.1.11); provided, however, that if such exercise of the Option would
result in liability for the optionee under Section 16(b) of the Exchange Act,
then such three-month period automatically shall be extended until the tenth day
following the last date upon which optionee has any liability under
Section 16(b) (but in no event after the Expiration Date). If an optionee dies
or becomes permanently and totally disabled (within the meaning of
Section 22(e)(3) of the Code) while employed by the Company or an Affiliate or
within the period that the Option remains exercisable after Termination, Options
then held (to the extent then exercisable) may be exercised, in whole or in
part, by the optionee, by the optionee’s personal representative or by the
person to whom the Option is transferred by devise or the laws of descent and
distribution, at any time within six months after the death or six months after
the permanent and total disability of the optionee or any longer period
specified in the stock option agreement or by amendment thereof (but in no event
after the Expiration Date). For purposes of this Section 6.1.7, “employment”
includes service as a director or as a consultant. For purposes of this
Section 6.1.7, an optionee’s employment shall not be deemed to terminate by
reason of sick leave, military leave or other leave of absence approved by the
Administrator, if the period of any such leave does not exceed 90 days or, if
longer, if the optionee’s right to reemployment by the Company or any Affiliate
is guaranteed either contractually or by statute.
 
6.1.8    Withholding and Employment Taxes.  At the time of exercise of an Option
and as a condition thereto, or at such other time as the amount of such
obligations becomes determinable (the “Tax Date”), the optionee shall remit to
the Company in cash all applicable federal and state withholding and employment
taxes. Such obligation to remit may be satisfied, if authorized by the
Administrator in its sole discretion, after considering any tax, accounting and
financial consequences, by the optionee’s (i) delivery of a promissory note in
the required amount on such terms as the Administrator deems appropriate,
(ii) tendering to the Company previously owned shares of Common Stock or other
securities of the Company with a fair market value equal to the required amount,
or (iii) agreeing to have shares of Common Stock (with a fair market value equal
to the required amount) which are acquired upon exercise of the Option withheld
by the Company.
 
6.1.9    Other Provisions.  Each Option granted under this Plan may contain such
other terms, provisions, and conditions not inconsistent with this Plan as may
be determined by the Administrator, and each ISO granted under this Plan shall
include such provisions and conditions as are necessary to qualify the Option as
an “incentive stock option” within the meaning of Section 422 of the Code.
 
6.1.10    Determination of Value.  For purposes of this Plan, the fair market
value of Common Stock or other securities of the Company shall be determined as
follows:
 
(a)    If the stock of the Company is regularly quoted by a recognized
securities dealer, and selling prices are reported, its fair market value shall
be the closing price of such stock on the date the value is to be determined,
but if selling prices are not reported, its fair market value shall be the mean
between the high bid and low asked prices for such stock on the date the value
is to be determined (or if there are no quoted prices for the date of grant,
then for the last preceding business day on which there were quoted prices).
 
(b)    In the absence of an established market for the stock, the fair market
value thereof shall be determined in good faith by the Administrator, with
reference to the Company’s net worth, prospective earning power, dividend-paying
capacity, and other relevant factors, including the goodwill of the Company, the
economic outlook in the Company’s industry, the Company’s position in the
industry, the Company’s management, and the values of stock of other
corporations in the same or a similar line of business.
 
6.1.11    Option Term.  Subject to Section 6.3.4, no Option shall be exercisable
more than 10 years after the date of grant, or such lesser period of time as is
set forth in the stock option agreement (the end of the maximum exercise period
stated in the stock option agreement is referred to in this Plan as the
“Expiration Date”).

4

--------------------------------------------------------------------------------


 
6.2.    Terms and Conditions to Which Only NQOs Are Subject.  Options granted
under this Plan which are designated as NQOs shall be subject to the following
terms and conditions:
 
6.2.1    Exercise Price. The exercise price of a NQO shall not be less than 100%
of the fair market value of the stock subject to the Option on the date of
grant, as determined in accordance with Section 6.1.10 or otherwise determined
by the Administrator in good faith based on actual trading data in accordance
with the requirements of Section 409A of the Code.
 
6.3.    Terms and Conditions to Which Only ISOs Are Subject.  Options granted
under this Plan which are designated as ISOs shall be subject to the following
terms and conditions:
 
6.3.1    Exercise Price.
 
(a)    Except as set forth in Section 6.3.1(b), the exercise price of an
ISO shall be determined in accordance with the applicable provisions of the Code
and shall in no event be less than the fair market value (as determined in
accordance with Section 6.1.10) of the stock covered by the Option at the time
the Option is granted.
 
(b)    The exercise price of an ISO granted to any person who owns, directly or
by attribution under the Code, stock representing more than ten percent of the
total combined voting power of all classes of stock of the Company or of any
Affiliate shall in no event be less than 110% of the fair market value
(determined in accordance with Section 6.1.10) of the stock covered by the
Option at the time the Option is granted.
 
6.3.2    Disqualifying Dispositions.  If stock acquired by exercise of an ISO
granted pursuant to this Plan is disposed of in a “disqualifying disposition”
within the meaning of Section 422 of the Code (a disposition within two years
from the date of grant of the Option or within one year after the exercise of
the Option), the holder of the stock immediately before the disposition shall
promptly notify the Company in writing of the date and terms of the disposition
and shall provide such other information regarding the Option as the Company may
reasonably require.
 
6.3.3    Grant Date.  If an ISO is granted in anticipation of employment as
provided in Section 5(d), the Option shall be deemed granted, without further
approval, on the date the grantee assumes the employment relationship forming
the basis for such grant, and, in addition, satisfies all requirements of this
Plan for Options granted on that date.
 
6.3.4    Term.  Notwithstanding Section 6.1.11, no ISO granted to any Ten
Percent Shareholder shall be exercisable more than five years after the date of
grant.
 
7.    MANNER OF EXERCISE
 
(a)    An optionee wishing to exercise an Option shall give written notice to
the Company at its principal executive office, to the attention of the officer
of the Company designated by the Administrator, accompanied by payment of the
exercise price and withholding taxes as provided in Sections 6.1.6 and 6.1.8.
The date the Company receives written notice of an exercise hereunder
accompanied by payment of the exercise price will be considered as the date such
Option was exercised.
 
(b)    Promptly after receipt of written notice of exercise of an Option and the
payments called for by Section 7(a), the Company shall, without stock issue or
transfer taxes to the optionee or other person entitled to exercise the Option,
deliver to the optionee or such other person a certificate or certificates for
the requisite number of shares of stock. An optionee or permitted transferee of
the Option shall not have any privileges as a shareholder with respect to any
shares of stock covered by the Option until the date of issuance (as evidenced
by the appropriate entry on the books of the Company or a duly authorized
transfer agent) of such shares.

5

--------------------------------------------------------------------------------


 
8.    RESTRICTED STOCK
 
8.1.    Terms of Grant.  The Administrator may grant Restricted Stock Grants to
such employees, consultants and directors, in such amounts and subject to such
terms and conditions as the Administrator may determine in its sole discretion,
including such restrictions on transferability and other restrictions as the
Administrator may impose, which restrictions may lapse separately or in
combination at such times, under such circumstances, in such installments, or
otherwise, as the Administrator shall determine. No Restricted Stock Grants
shall be granted under this Plan after 10 years from the date of adoption of
this Plan by the Board.
 
8.2.    Purchase Price.  The Administrator shall, in its sole discretion,
determine the purchase price, if any, and form of payment for Restricted Stock.
 
8.3.    Restricted Stock Grant Agreement.  Restricted Stock shall be granted
pursuant to a written agreement, in form satisfactory to the Administrator,
which shall set forth the terms of the Restricted Stock Grant. Restricted Stock
granted under a restricted stock grant agreement shall be evidenced by
certificates registered in the name of the participant, which certificates shall
bear an appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock. The Company may retain physical possession
of any such certificates, and the Company may require a participant awarded
Restricted Stock to deliver a stock power to the Company, endorsed in blank,
relating to the Restricted Stock for so long as the Restricted Stock is subject
to a risk of forfeiture.
 
8.4.    Rights as Shareholder.  Unless otherwise determined by the Administrator
at the time of a grant, the holder of Restricted Stock shall have the right to
vote the Restricted Stock and to receive dividends thereon, unless and until
such shares are forfeited.
 
8.5.    Adjustments.
 
8.5.1    Changes in Capital Structure.  If the stock of the Company is changed
by reason of a stock split, reverse stock split, stock dividend,
recapitalization, combination or reclassification, appropriate adjustments shall
be made by the Board in the number and class of shares of stock subject to this
Plan and each Restricted Stock Grant outstanding under this Plan; provided,
however, that the Company shall not be required to issue fractional shares as a
result of any such adjustment. Each such adjustment shall be subject to approval
by the Board in its sole discretion.
 
8.5.2    Corporate Transactions.  In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each participant at
least 30 days prior to such proposed action. The unvested Restricted Stock
Grants will be cancelled immediately prior to the consummation of such proposed
action; provided, however, that the Administrator, in the exercise of its sole
discretion, may permit the full vesting of any Restricted Stock Grant prior to
its cancellation, even if such Restricted Stock Grant were not otherwise vested.
In the event of a merger or consolidation of the Company with or into another
corporation or entity in which the Company does not survive, or in the event of
a sale of all or substantially all of the assets of the Company in which the
shareholders of the Company receive securities of the acquiring entity or an
affiliate thereof, all Restricted Stock Grants shall be assumed or equivalent
awards shall be substituted by the successor corporation (or other entity) or a
parent or subsidiary of such successor corporation (or other entity); provided,
however, that if such successor does not agree to assume the Restricted Stock
Grants or to substitute equivalent awards therefor, the Administrator, in the
exercise of its sole discretion, either may cancel or may permit the full
vesting of any of the Restricted Stock Grants prior to consummation of such
event, even if such Restricted Stock Grants were not otherwise vested.
 
9.    EMPLOYMENT OR CONSULTING RELATIONSHIP
 
Nothing in this Plan, nor any Restricted Stock Grant, nor or any Option grant,
shall interfere with or limit in any way the right of the Company or of any of
its Affiliates to terminate any participant’s or optionee’s employment

6

--------------------------------------------------------------------------------


 
or consulting at any time, nor confer upon any participant or optionee any right
to continue in the employ of, or consult with, the Company or any of its
Affiliates.
 
10.    CONDITIONS UPON ISSUANCE OF SHARES
 
Neither shares of Restricted Stock nor shares of Common Stock underlying Options
shall be issued to the participant or the optionee unless the issuance and
delivery of such shares of Restricted Stock, the exercise of such Option and the
issuance and delivery of such shares of Common Stock underlying such Option
shall comply with all relevant provisions of law, including, without limitation,
the Securities Act of 1933, as amended (the “Securities Act”).
 
11.    NONEXCLUSIVITY OF THE PLAN
 
The adoption of this Plan shall not be construed as creating any limitations on
the power of the Company to adopt such other incentive or equity participation
arrangements as it may deem desirable, including, without limitation, the
granting of stock options or the issuance of shares of Common Stock other than
under this Plan.
 
12.    AMENDMENTS TO PLAN
 
The Board may at any time amend, alter, suspend or discontinue this Plan.
Without the consent of an optionee and/or a participant, no amendment,
alteration, suspension or discontinuance may adversely affect (a) outstanding
Options except to conform this Plan and ISOs granted under this Plan to the
requirements of federal or other tax laws relating to incentive stock options
and/or (b) Restricted Stock Grants. No amendment, alteration, suspension or
discontinuance shall require shareholder approval unless (a) shareholder
approval is required to preserve incentive stock option treatment for federal
income tax purposes or (b) the Board otherwise concludes that shareholder
approval is advisable.
 
13.    EFFECTIVE DATE OF PLAN; TERMINATION
 
This Plan shall become effective upon adoption by the Board provided, however,
that no Option shall be exercisable unless and until written consent of a
majority of the shareholders of the Company, or approval of shareholders of the
Company voting at a validly called shareholders’ meeting, is obtained within
twelve months after adoption by the Board. If such shareholder approval is not
obtained within such time, Options granted hereunder shall terminate and be of
no force and effect, and any Restricted Stock Grants or exercises that have
already occurred shall be rescinded, from and after expiration of such
twelve-month period. Options may be granted and exercised under this Plan only
after there has been compliance with all applicable federal and state securities
laws. This Plan (but not the Options and/or the Restricted Stock Grants
previously granted under this Plan) shall terminate within ten years from the
date of its adoption by the Board.
 
14.    DELIVERY OF FINANCIAL STATEMENTS
 
To the extent required by applicable laws, rules and regulations, the Company
shall deliver to each optionee financial statements of the Company at least
annually while such optionee holds an outstanding Option.
7

--------------------------------------------------------------------------------

